Citation Nr: 1741465	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-17 724 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2012, a Board hearing was held before the undersigned. A transcript of the hearing is of record.

In June 2014, the Board reopened the Veteran's claim for service connection for PTSD and recharacterized the issue to include all acquired psychiatric disorders and remanded for additional development.

In September 2016, the Board remanded the claim for further development to include identifying and obtaining any available private medical treatment records.


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

This case was most recently remanded in September 2016. The Board finds that all remand instructions pertaining to the issue decided below have been adequately completed. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records; VA treatment records; VA examinations, and evidence submitted by the Veteran, including his lay statements and buddy statements. 

The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim. Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable. 38 C.F.R. § 3.159(c).

II. Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There are particular requirements for establishing service connection for PTSD. Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred (or an exception to this verification requirement), and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

III. Analysis 

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, which had its onset during his active military service. In September 2012, the Veteran testified that while he was stationed in Korea, he was attacked and received a puncture wound in his left hand from a tea kettle. See Board hearing transcript at 2. 

The Veteran stated that ever since his incident in service, he suffers from nightmares of being attacked. Id. He expressed that he carries various weapons when he leaves his home in order to feel safe. Id.  

The Veteran's service treatment record dated May 1976, indicates that the Veteran had a left hand injury while on active duty in Korea. 

The Veteran's VA treatment records show a history of bipolar disorder, substance abuse disorder, as well as a June 2010 diagnosis of PTSD.

In June 2000, the Veteran reported being very agitated and stated that he was hearing voices in his head telling him to harm himself and others. He expressed that when he hears the sound of a helicopter, he gets flashbacks to the Vietnam War. He also reported nightmares about Vietnam. The Veteran was diagnosed with atypical bipolar disorder, polysubstance dependence, cocaine dependence, and rule out post-traumatic stress disorder. 

In June 2010, the Veteran reported he was having nightmares of someone coming after him and that he keeps knives under his mattress in case someone tries to enter his home. The Veteran recounted an incident in Korea, during off-duty hours, where he had an altercation with a group of Korean men, one of whom hit him with a tea kettle that had a long spout that injured his left hand. The Veteran also reported an incident in 2004, where he witnessed his friend being shot. The examiner diagnosed the Veteran with PTSD and bipolar disorder by history. 

The Veteran attended a VA examination in March 2004 with an examiner who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that while he was stationed in Korea, he was involved in a fight that ultimately ended up with him being knifed in the hand. With regards to nonservice-related traumatic events, the Veteran reported that he witnessed his friend being shot in front of him. The Veteran reported that he occasionally has intrusive recollections about his friend being shot.

The examiner diagnosed the Veteran with bipolar disorder by history and polysubstance dependence. The examiner stated that the Veteran's medical records indicated the knife injury. The examiner noted that the Veteran does not exhibit nightmares, intrusive recollections, flashbacks, physiological or psychological distress associated with the service related knife injury.

The examiner expressed that the Veteran has stressors for PTSD that occurred before military and after military and some stressors during military, but the records do not show a history of PTSD. The examiner further opined that the Veteran's bipolar disorder and polysubstance dependence are not service related.   

The Veteran also attended a VA examination in July 2010 with a psychologist. The examining psychologist reviewed the claims file and examined the Veteran in-person. The Veteran reported that while in service, he was trying to break up a fight between two American soldiers and ultimately his hand was injured by a knife. The Veteran reported that he feels scared to have any close friends because he is afraid that his friends will be knifed or killed. The Veteran also stated that he has flashbacks to his sister-in-law and friend being killed.

The examiner diagnosed the Veteran with bipolar disorder. The examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis and thus it is less likely than not that the Veteran's specific military stressful incident caused the Veteran's PTSD.  

In support of his opinion, the examiner stated that the Veteran reported inconsistent information regarding his military incident. He further opined that the Veteran reported many post-service stressors and thus it was impossible to ascertain what portion of the Veteran's symptomatology was related to any incident that happened during military service. 

A January 2016 addendum opinion was obtained from the examiner who performed the July 2010 VA examination. The examiner reviewed the records and found that the Veteran's updated VA treatment records do not change his previous opinion and that the Veteran does not meet the criteria for PTSD. 

The examiner further opined that it was less as likely as not that the Veteran's active military service caused any of his other diagnosed psychiatric disorders. The examiner's opinion was based on review of the Veteran's extensive treatment history as well as the Veteran's claims file. In support of the examiner's opinion, the examiner stated that the Veteran has a long standing history of substance use disorder. He noted that the most consistent diagnoses found in the record, other than substance use disorder, are bipolar disorder and borderline personality disorder. 

The examiner opined that the Veteran's substance abuse disorder does not cause bipolar disorder or borderline personality disorder, and vice versa. The examiner further opined that personality disorders are considered to have a nexus in adolescence and thus would not be considered to be caused by military service.  Further, the Board notes that personality disorders are not considered disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(3).  In regard to the Veteran's bipolar disorder, the examiner stated that the Veteran has reported inconsistent statements regarding his problems and that there is significant support in the record that indicates that the Veteran's mental disorders are due to situational factors and not due to military service. 

The Board finds the opinions of the VA examiners highly probative as they provided an opinion based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service stressor, as well as pre-service and post service medical records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

As for the statements of the Veteran and/or his representative that the Veteran suffers from a current acquired psychiatric disorder as a result of his service, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms. See Jandreau, supra; Buchanan, supra. In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'no competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

Although there has previously been a diagnosis of PTSD in treatment record, competent evidence has subsequently be added to the record that reviewed a fuller history and medical record and found that the Veteran did not have PTSD.  Based on this finding being based on a more complete knowledge of the relevant history and evidence, the Board finds this evidence to be more probative and, therefore, the preponderance of the evidence weighs against a finding of PTSD at any time relevant to the appeal period.  As summarized above, in the recent addendum medical opinion, the examiner also considered the Veteran's history and the Veteran's inconsistent report of relevant history in finding that the current disability in not attributable to service.  The Board finds this opinion to be the most probative of file based on the knowledge of the lay and medical history.  After review of the evidence, the Board finds that the preponderance of the evidence weighs against a finding that the current acquired psychiatric disability is attributable to service.

However, matters of medical diagnosis for a disability not capable of lay observation, such as the one here at issue, are matters within the province of trained medical professionals. 

As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose an acquired psychiatric disorder, or to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See 38 U.S.C.A. § 5107(b). Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


